Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

2.	Claims 7-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim has to refer to the claims from which it depends in the alternative.  See MPEP § 608.01(n).  Accordingly, the claims 7-14 have not been further treated on the merits.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0120679 to Dort et al. in view of U.S. Patent No. 5,570,565 to Simpson.
Referring to claim 1, Dort et al. does disclose a Texas haynet for the purpose of restricting the rate livestock eat in order to improve digestion comprising, a net of sufficient size to entirely cover a hay bale exclusive of the underside – see figures 2-5, where the material with which the net is made is of sufficient durability to resist exposure to the elements and the impact of frequent biting by the livestock while sufficiently soft and pliable so as to not discourage livestock from eating – see for example paragraphs [0025] thru [0028], and where the holes within the net are so dimensioned as to be large enough to allow the animal to feed through them yet small enough to reduce the rate at which the animal eats – see figures 2-5 where the openings are large enough to allow animals to feed but not large enough for the animal to place its entire mouth through the openings. Dort et al. further disclose the net is made of a polymer material as seen in paragraph [0028], but does not disclose the net is made of the net is made to be selected from at least one of nylon, polypropylene, polyethylene, and/or cotton. Dort et al. further discloses the net is loosely placed over the hay bale – see figures 2-5 and the material cannot be swallowed – see figures 2-5 where the net is positioned so as to not be swallowed given the size of the net and bale in combination. Simpson does disclose the net is made to be selected from at least one of nylon, polypropylene, polyethylene, and/or cotton – see the polypropylene and nylon disclosed in column 6 lines 1-15. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dort et al. and add the net made of polypropylene or nylon as 
Referring to claim 5, Dort et al. as modified by Simpson further discloses a plurality of contracting ropes woven through the net made of an elastic material such that, once the net is draped over the hay bale, these plurality of additional ropes hold the net against the hay bale and contract as the hay bale is being consumed, so as to aid in holding the hay bale together during consumption – see the chain yarns made of elastomeric material detailed in paragraph [0025] and see figure 1 of Dort et al.
Claims 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dort et al. as modified by Simpson as applied to claim 1 above, and further in view of GB Patent No. 2464761 to Parkin.
Referring to claims 2 and 6, Dort et al. as modified by Simpson further discloses additional ropes used with the net - see the chain yarns detailed in paragraph [0025] and the entire hay bale is covered by the net – see figures 2-5 of Dort et al., but does not disclose a plurality of centering ropes woven through the net from edge to edge and through the center, wherein these plurality of centering ropes aid in ensuring the net is centered over the hay bale and the entire hay bale is covered by the net. Parkin does disclose a plurality of centering ropes – at 7, woven through the net from edge to edge and through the center – see figures 1-2, wherein these plurality of centering ropes aid in ensuring the net is centered over the hay bale – see figure 
Referring to claim 3, Dort et al.as modified by Simpson further discloses a plurality of additional ropes used in with the net - see the chain yarns detailed in paragraph [0025] of Dort et al., but does not disclose a plurality of additional ropes woven through the net in such a fashion that, once the net is draped over the hay bale, these plurality of additional ropes can be drawn tight so that the net assists in holding the hay bale together. Parkin does disclose a plurality of additional ropes – any two of ropes – at 7, woven through the net in such a fashion that, once the net is draped over the hay bale, these plurality of additional ropes can be drawn tight so that the net assists in holding the hay bale together – see drawstring – at 5 and see figure 1. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dort et al. as modified by Simpson and add the additional ropes of Parkin, so as to yield the predictable result of making the net stronger and more durable when placed over the hay during use.
Referring to claim 4, Dort et al. as modified by Simpson and Parkin further discloses additional ropes used with the net - see the chain yarns detailed in paragraph [0025] and the entire hay bale is covered by the net – see figures 2-5 of Dort et al. and further discloses a plurality of centering ropes – at any other 2 of items 7, woven through the net from edge to edge and through the center – see figures 1-2 of Parkin, wherein these plurality of centering ropes aid in ensuring the net is centered over the hay bale – see figure 1 of Parkin. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Dort et al. as modified by .

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to hay nets and/or netting materials in general:
U.S. Pat. No. 4,569,439 to Freye et al. — shows hay net
U.S. Pat. No. 4,570,789 to Fritz et al. — shows hay net
U.S. Pat. No. 5,256,353 to Leiber et al. — shows net material
U.S. Pat. No. 6,521,551 to Mass et al. - shows hay net
U.S. Pat. No. 7,325,420 to Dort et al. - shows hay net

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643